internal_revenue_service number release date index number ------------------------ ---------------------------------- ---------------------------------------------- ------------------------------------ department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-105639-04 date march ------------------ ---------------------- ---------------------------------- x ----------------------------------------- d1 d2 state dear ---------------- of x requesting a time extension under sec_301_9100-3 of the procedure and administration regulations for x to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes this letter responds to your letter dated date submitted on behalf -------- facts according to the information submitted x was formed on d1 under state law x intended to elect to be treated as an association_taxable_as_a_corporation effective d2 however form_8832 entity classification election inadvertently was not timely filed law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with more than one owner can elect to be classified an association sec_301_7701-3 allows an eligible_entity to elect to change its sec_301_7701-3 provides that an eligible_entity with more than one plr-144344-03 owner will be a partnership unless it elects otherwise classification by filing form_8832 entity classification election with the service_center designated on that form sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after the filing_date extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register determine whether to grant a discretionary extension of time these standards indicate that the commissioner will grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-1 gives the commissioner discretion to grant reasonable sec_301_9100-3 sets forth the standards which the commissioner uses to conclusion except as expressly provided herein no opinion is expressed or implied based solely on the information submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time of days following the date of this letter for making the election to be treated as an association_taxable_as_a_corporation for federal tax purposes effective d2 x should make the election by filing form_8832 with the appropriate service_center a copy of this letter should be attached to that form concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the internal_revenue_code provides that it may not be used or cited as precedent being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of pursuant to a power_of_attorney on file with this office a copy of this letter is the rulings contained in this letter are based upon information and plr-144344-03 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
